Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not shown in the specification the definition for “constant” as used by the inventors.  The term is used to describe the prior art in the background of the invention, which is now being stated on the record as not constant. In view of this inconsistency in the record, it is now clearly set forth to one of ordinary skill in the art as to the definition of constant and the means to maintain such a level.  Since, there is argued no teaching in the art that has a constant level of thickness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimanuki et al (jp 2000016900) in view of Matsunuga (jp H0511703).
	The Shimanuki et al reference teaches a method of growing a lead titanium oxide single crystal note entire reference.  In a crucible, a melt is first formed with materials to create the desired composition, note translation para 0008.  There is a seed which contact the bottom side of the melt, and crystal growth occurs using the Bridgeman method, note para 009.  As the melt is crystallized more melt is added to the crucible.  This maintains a melt height between 3 to 200 mm, note translation para 0015.  The range of melt height covers the claimed range of 30 to 90 mm (instant claim 2).  The sole difference between the instant claims and  the prior art is the method of suppling the raw material.  However, the Matsunuga reference teaches supplying raw material in a vertical Bridgeman method where the raw material is added dropwise to the melt on top of the growth front and maintaining a melt thickness, note figures and translation page 4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the Shimanuki et al reference by the teachings of the Matsunuga reference to add the raw material as molten droplets in order to increase control over the melt thickness.


Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.
Applicants’ argument concerning the Matsunuga reference is noted.  However, in the background of the invention, applicants state that the thickness of the melt in the Matsunuga reference is in fact constant.  It appears that the plus or minus 2 mm is considered to be a constant melt thickness by the inventors.  In view of this, the rejection over the Matsunuga reference will be maintained.  Also, there is no teachings in the specification that shows the means that applicants use in order to not have any changes in the melt thickness. The specification broadly states using a standard means of adding to the melt and lowering the melt.
Applicants’ argument concerning the Shimanuki reference is noted.  The examiner admits in the rejection that the melt thickness is not kept constant in the reference,  it is controlled and maintained between two points however.  The combination of references does however, teach the constant melt thickness during a lead titanate crystal growth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714